                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ILLINOIS

CENTRAL LABORERS’ PENSION FUND, et al.,                )
                                                       )
               Plaintiffs,                             )
                                                       )
       v.                                              ) Case No.: 18-988 JPG/MAB
                                                       )
GEORGE JONES EXCAVATING, LLC,                          )
                                                       )
               Defendant.                              )


                                 MEMORANDUM AND ORDER


       This matter comes before the Court on plaintiff’s motion to dismiss (Doc.19), which the

Court construes as a notice of dismissal pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i). Rule 41(a)(1)(A)(i) allows a plaintiff to dismiss an action without a court order at

any time before the opposing party serves an answer or a motion for summary judgment. The

defendant has not served an answer or motion for summary judgment in this case. Because the

plaintiff has an absolute right to dismiss this case at the present time, the Court finds this case is

DISMISSED with prejudice and DIRECTS the Clerk of Court to close this case.



DATED: November 12, 2019

                                               s/ J. Phil Gilbert
                                               UNITED STATES DISTRICT JUDGE
